Citation Nr: 0433626	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  93-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for headaches.

2.  Entitlement to service connection for arteriosclerosis.

3.  Entitlement to service connection for bilateral hallux 
valgus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for Paget's disease of 
the left hip.

6.  Entitlement to service connection for degenerative 
changes of the thoracic spine.

7.  Entitlement to service connection for residuals of a left 
ankle injury.

8.  Entitlement to service connection for amebic dysentery 
and tapeworm.

9.  Entitlement to service connection for residuals of gall 
bladder removal.

10.  Entitlement to service connection for peripheral 
vascular disease or Raynaud's syndrome of the upper 
extremities.

11. Entitlement to an effective date earlier than February 
16, 1999, for the grant of service connection for tinnitus. 

12.  Entitlement to a separate evaluation of 10 percent for 
tinnitus is both ears. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran had verified active service with the American 
Merchant Marine, from October 1942 to April 1943. Pursuant to 
Pub. L. 95-202, such service has been certified as active 
military service, under 38 C.F.R. § 3.7(x)(15) (2004).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This appeal arose to the Board of Veterans' Appeals (Board) 
from a March 1991 rating decision by the RO at St. 
Petersburg, Florida.  In January 1995, April 2000, and June 
2001, the Board remanded this case to the RO for more 
development. 

In a May 1996 decision, the RO granted service connection for 
peripheral vascular disease of the lower extremities only.  
This issue is not before the Board at this time.          

The RO granted service connection for bilateral hearing loss 
by way of a September 1998 decision, and assigned the 
disability a noncompensable rating effective July 9, 1989.  
The record also shows that in June 1999, service connection 
for tinnitus was granted and rated at 10 percent disabling, 
effective February 16, 1999.  By a letter dated in August 
1999, received in September 1999, the veteran argued that he 
was entitled to an increased rating for his tinnitus and 
hearing loss disabilities and that earlier effective dates 
should have been assigned for these ratings.

In April 2000, the Board remanded most of the claims on 
appeal, dismissed the claim for increased rating for tinnitus 
(since a rating in excess of the veteran's current 10 percent 
is prohibited by the VA Rating Schedule under 38 C.F.R. § 
4.87, Diagnostic Code 6260), and referred back to the RO the 
additional claims for increased ratings and earlier effective 
dates raised by the veteran. 

Through the April 2000 Remand, the Board also directed the RO 
to ascertain whether a videoconference could be held at the 
VAMC in West Palm Beach.  In accordance with the Board's 
directions, the RO informed the veteran that a 
videoconference was not available in West Palm Beach and 
provided him with alternative options which the veteran did 
not choose to exercise.  In this regard, the Board must note 
that a hearing was held before the RO regarding most of these 
claims in April 1992.      

A SOC was issued in May 2000 addressing the issue of an 
increased rating for hearing loss.  Thereafter, through a 
June 2000 VA Form 9, the veteran perfected an appeal with 
regard to the initial evaluation assigned his service-
connected hearing loss.  In June 2001, the claim was fully 
addressed by the Board and is not before the undersigned at 
this time. 

In September 2004, the RO issued a SOC regarding the claim of 
a separate evaluation for tinnitus in each ear.  A timely 
substantive appeal was received that month.  Consequently, 
this new issue is now before the Board.       

In a May 2004 rating action, entitlement to a total 
evaluation based on individual unemployability due to 
service-connected disabilities was granted.  This rating 
action has not been appealed and is not before the Board at 
this time. 
 

FINDINGS OF FACT

1.  It is not shown that the veteran's alleged headaches, 
arteriosclerosis, bilateral hallux valgus, COPD, Paget's 
disease of the left hip, degenerative changes of the thoracic 
spine, residuals of a left ankle injury, amebic dysentery, 
tapeworm, residuals of gall bladder removal, peripheral 
vascular disease and/or Raynaud's syndrome of the upper 
extremities are related to disease or injury incurred during 
service or manifested within the first post-service year.

2.  On February 16, 1999, the veteran's representative at 
that time filed a claim with the VA seeking service 
connection for tinnitus.

3.  The RO awarded service connection for tinnitus effective 
from February 16, 1999.

4.  The veteran has been assigned a 10 percent rating for 
bilateral tinnitus.  This is the highest possible schedular 
rating for this disorder.  As a matter of law, separate 10 
percent ratings are not assignable for tinnitus


CONCLUSIONS OF LAW

1.  Service connection for headaches, arteriosclerosis, 
bilateral hallux valgus, COPD, Paget's disease of the left 
hip, degenerative changes of the thoracic spine, residuals of 
a left ankle injury, amebic dysentery, tapeworm, residuals of 
gall bladder removal, peripheral vascular disease and/or 
Raynaud's syndrome of the upper extremities are denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  An effective date prior to February 16, 1999 for the 
award of service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 5101(a), 5110 (West 2004); 38 C.F.R. § 3.400 
(2004).

3.  The claim of entitlement to separate compensable ratings 
for tinnitus for each ear is without legal merit.  38 
U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist and Notify

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA was the basis of the Court's action in this case.  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the claimant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via letters in May 2004 and 
September 2003.  It is important to note that the Board 
remanded this case in June 2001 to meet the requirements of 
VCAA.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

The letters which express VCAA notice told the veteran what 
information and evidence was needed to substantiate the 
claims.  The letters also informed the veteran of what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case and the many Supplemental Statements of the Case (SSOCs) 
over many years also notified the veteran of the information 
and evidence needed to substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2003 and 2004 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran, most recently in July 2004.  The SSOC in October 
2003 contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices over more than ten 
years.  He was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  In this regard, the Board must note 
that it has remanded this case three times in order to assist 
the veteran with the development of his claims.  Extensive 
medical records have been obtained by the RO.  For example, 
in June 1996, the RO noted to the veteran the 20 doctors it 
had contacted in order to locate records pertinent to the 
veteran's claims. 

The RO and Board have been developing this case for more than 
ten years.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims that can be obtained by the VA.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that has not 
been obtained.  

In this regard, the Board must note that based on a detailed 
review of the medical evidence of record, the Board must find 
that the medical evidence in this case appears complete.  The 
RO has either attained, or attempted to obtain, pertinent 
medical records cited by the veteran over an extensive period 
of time.  Moreover, neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain.  Beyond this, VA examinations were 
undertaken, with medical opinions as to the etiology 
obtained.  Further examination is not needed because there is 
no persuasive evidence that the claimed conditions may be 
associated with his military service.  This is discussed in 
more detail below.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claims.  

Service Connection Claims

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for some disorders may be established based on a 
legal "presumption" by showing that this condition was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307 and 3.309.  There is no such 
showing in this case.

The veteran had verified active service with the American 
Merchant Marine, from October 1942 to April 1943. Pursuant to 
Pub. L. 95-202, such service has been certified as active 
military service, under 38 C.F.R. § 3.7(x)(15) (2004).  The 
records on file indicated that the veteran served on board a 
ship that was sunk by a torpedo in April 1943.  The veteran 
apparently survived on a lifeboat for 30 days. After rescue 
at sea, he reportedly spent three months in a hospital in 
South Africa and then received treatment for seven months at 
a Marine Hospital. 

The veteran's medical records during his pertinent service do 
not reflect that the claimed disabilities were present in 
service, and it is not otherwise contended.  The veteran's 
claims are principally predicated on the theory that, 
although the claimed disorders were not present during his 
Merchant Marine service during World War II, they are the 
direct or indirect result of the sinking of his ship during 
service in April 1943.  There are only a few medical records 
from this period on file for the veteran.  The records do 
indicate that the veteran's ship was struck by a torpedo in 
April 1943 and was sunk and that he apparently survived on a 
lifeboat for 30 days.  Thereafter, he reportedly spent three 
months in a hospital in South Africa and was under treatment 
for seven months at a Marine Hospital.

In support of the veteran's claim, he has submitted numerous 
articles about his experiences during service.  He has also 
submitted copies of medical records showing his treatment 
since that time many years after service. 

One of the issues the Board must address is whether the 
veteran engaged in combat with the enemy, so as to entitle 
him to the more relaxed evidentiary standards afforded 
38 C.F.R. § 3.304(d).  Based on the above, the Board has 
determined that the veteran did engage in combat with the 
enemy as defined within 38 U.S.C.A. § 1154(b).  As a result, 
the Board will not dispute the fact that the injuries cited 
by the veteran in service did occur, nor will the Board (for 
the limited purposes of this decision) dispute, for the most 
part, the fact that the veteran has the disabilities at 
issue.  The critical issue in this case, however, is whether 
there is medical evidence of a nexus between the claimed in-
service diseases or injuries and the current disabilities.  

The available service medical records reflect that the 
veteran was hospitalized for enteritis and gastritis in March 
1943.  Service connection has been granted for post-traumatic 
stress disorder and fungus infection of the toenails and 
fingernails, residuals of immersion foot.

In an August 1951 statement, a private physician indicated 
that the veteran had been treated in 1948 for possible 
amoebic dysentery.  When the veteran was treated in May 1950, 
it was noted that he had been treated for a parasitic 
infection while aboard ship in service and that he had been 
treated at a U.S. Army Hospital in the Persian Gulf.  He also 
reported the shipwreck and subsequent malnutrition.  Several 
days after admission, the veteran passed a proglottid of a 
tapeworm.  He was treated for tapeworm infestation, following 
which the passage of a 9-foot-long tapeworm was reported.  
The diagnoses upon discharge from hospitalization included 
infection of the small intestine.  In a May 1950 statement, a 
private physician reported that the veteran had a marked 
secondary macrocytic anemia.  In December 1951, a private 
physician noted macrocytic anemia.  Significantly, following 
treatment for these disorder, a chronic condition associated 
with these disorders is not shown.  It is important for the 
veteran to understand the fact that even if he was injured or 
treated for a disorder during service does not indicate that 
he currently has a disability related to such treatment or 
injury in service more than 50 years later.

The Board notes that when the VA examined the veteran in 
November 1990 for compensation purposes, the status of the 
intestinal infestation was to be determined after stool 
samples were available.  A handwritten note indicated that 
this examination report was not available.  Post-service 
records, including several VA examinations, fail to indicate 
such a disorder related to a disease or injury in service.  
In November 1990, the veteran indicated that this disorder 
was "cured".                 

With regard to the veteran's claim for service connection for 
an ankle disorder, the evidence before the Board indicates 
that when the veteran's ship was hit and sunk he injured his 
ankle.  In a sworn statement in April 1945, it was reported 
that a torpedo blast had thrown the veteran against the 
bulkhead.  When he tried to stand, he had to drag his leg.  
He reported extreme pain in his left leg from injury and 
exposure.  The diagnosis was torn ligaments in ankle.  A 
record in October 1943 reflects that the veteran sustained an 
injury  to the "right" ankle and that he was forced to use 
a cane while walking.  In this regard, the Board must note 
that, as indicated within the VA examination of March 2003, 
two VA examinations have failed to find evidence of a left 
ankle injury.  These fact provide negative evidence against 
the veteran's claim.

The veteran filed these claims decades after service.  A VA 
examination in November 1990, did not reflect any pertinent 
findings.  X-ray films of the ankle were negative for osseous 
or joint pathology.  The veteran testified that he has had 
continuing complaints with regard to his ankle.

The veteran also contends that he has peripheral vascular 
disease as a result of his lifeboat experiences during 
service.  In a May 1950 statement, a private physician 
reported that the veteran had been under his treatment since 
July 1949 for immersion foot.  He indicated that the veteran 
had had at least 15 periodic severe episodes of painful, 
persistent edema, and thrombophlebitis necessitating the 
stopping of work and requiring bed rest.

When the veteran was afforded a general medical examination 
by the VA in November 1990, the diagnoses included probable 
peripheral vascular disease of the feet, secondary to water 
immersion as described.  On the physical examination, it was 
noted that he had superficial varicosities, probably Grade I.  
The veteran was service connected for this disorder and this 
disability is not before the Board at this time.  Peripheral 
vascular disease or Raynaud's syndrome of the upper 
extremities was not indicated.  This fact provides negative 
evidence against the veteran's claim.

With regard to the issue of whether there is medical evidence 
of a nexus between the claimed in-service diseases or 
injuries and the current disabilities, the Board must find 
against the veteran claims.  The medical evidence obtained by 
the RO indicates that these disorders (assuming they 
currently exist) began many years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

To assure the duty to assist was meet in this case, the 
veteran underwent a VA examination in March 2003 to determine 
the etiology of many of the disorders at issue.  Following 
examination, the examiner stated, in pertinent part:

Most of the disease entities, in my 
opinion, are not related to his service.  

The examiner provides a detailed review of the veteran's 
medical history and an explanation as to why these disorders 
are not related to the veteran's service based on a review of 
the evidence.  The Board finds that the VA medical opinion of 
March 2003 is entitled to great probative weight and provides 
negative evidence against these claims. 
 
After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's service connection claims.  Very little in the 
extensive medical records supports the veteran's belief that 
these disorders were caused by service or anything the 
veteran was exposed to during his service many years ago.  
Further, a great deal of medical evidence, as cited above, 
provides negative evidence against the veteran's claims.

With regard to the veteran's own contention that he has these 
disorders related to service, as a layperson he may be 
competent to report that an injury occurred; however, he is 
not competent to relate his current disabilities to service.  
Simply stated, the veteran is not competent to provide a 
medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  He is not competent to 
associate his current disorder with his service over 60 years 
ago.  The preponderance of the evidence is against these 
claims.                       

The Board has reviewed the veteran's many statements to the 
VA, including his most recent statement of September 2004.  
In this regard, it is important for the veteran to understand 
that he is currently receiving a total disability evaluation 
and that the granting of service connection for the 
disabilities at issue would not necessary provide him with 
additional VA compensation.  Based on this fact, and the fact 
that the case has been before the VA for many years and has 
been the subject of many remands, it is very unclear what 
positive result could occur regarding the veteran's case if 
the Board were to undertake the actions requested by the 
veteran in September 2004. 

The critical issue in this case is not the veteran's highly 
honorable service in World War II, which the VA has 
recognized, but the fact that many of the disabilities began 
well after service.  Further, it is important for the veteran 
to understand that the VA has reviewed his statements and 
those medical opinions that support his claims, including the 
September 2003 medical opinion of "A.R., M.D." (exhibit 
"O" within the veteran's September 2004 argument).  
However, in evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
without exception, the Board finds that medical evidence that 
supports the veteran's claims in this case are entitled to 
very limited probative value.  As a whole, they do not 
adequately explain how these disorders could be reasonably 
associated with service that occurred from October 1942 to 
April 1943, over 60 years ago.  Simply stated, the large gap 
between the veteran's service and when many of these 
disorders developed provide strong negative evidence against 
the veteran's claims.  The fact that the very existence of 
many of these alleged disorders is very unclear (based on a 
review of the medical evidence) also does not support the 
veteran's claims.

Based on a lack of credible medical evidence indicating even 
the existence of these disabilities for many years after the 
veteran's discharge from active service, the fact that there 
is very little (and very limited) competent evidence relating 
any claimed disability to service, and that there is 
significant and highly probative evidence against these 
claims, the Board finds that the preponderance of evidence is 
against these claims.  Hence, they must be denied.

Effective Date Claim

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary ... 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  

The veteran contends that the date of receipt of his initial 
claim of service connection for tinnitus should be earlier.  
The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for 
tinnitus was his letter received from the veteran's 
representative by the RO on February 16, 1999.  In this 
regard, it is important for the veteran to understand that 
"hearing loss" is a significantly different disorder than 
"tinnitus" and that a claim for hearing loss does not 
implicitly include a claim of service connection for 
tinnitus.  There is no legal basis for entitlement to 
benefits for tinnitus prior to February 1999. 

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The fact that the veteran 
had tinnitus prior to this date is irrelevant.  The record 
does not include any communication from the veteran or his 
representative received prior to February 16, 1999 that may 
reasonably be construed as an indication he was seeking 
service connection for tinnitus. 

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to allege facts which meet the criteria in the law 
or regulations, and his claim must be denied.

Entitlement to a Separate Evaluation of 10 percent for 
Tinnitus is Both Ears

The facts regarding this issue are not in dispute.  The 
veteran was diagnosed with bilateral tinnitus, which is 
recurrent.  Service connection for this disability was 
established by the RO. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  The 
veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus. 38 
C.F.R. § 4.84, Diagnostic Code 6260.  For the reasons set 
forth below, a 10 percent is the maximum scheduler evaluation 
under this code. 

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate rating for tinnitus for each ear may not 
be assigned under 6260 or any other diagnostic code. 
VAOPGCPREC 2-03.  The opinion noted "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  
The General Counsel referenced the notice of proposed 
rulemaking in May 2003 for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus in the 
brain creates phantom sensations to 
replace missing inputs from the damaged 
inner ear, similar to the brain's 
creation of phantom pain in amputated 
limbs. . . . [Citations omitted.]

Based on this medical explanation, the General Counsel found 
that the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity.  
VAOPGCPREC 2-03.

The General Counsel, therefore, determined that the original 
and revised versions of Diagnostic Code 6260; see also 38 
C.F.R. § 4.87, authorized a single 10 percent rating for 
tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head, and precluded the 
assignment of separate ratings for bilateral tinnitus.

Furthermore, the General Counsel noted that the 2003 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the 1999 amendment.  Accordingly, the rule that 
only a single 10 percent disability rating is authorized for 
tinnitus regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the amendment.  
VAOPGCPREC 2-03.

The Board observes that precedential opinions of the Chief 
Legal Officer of the Department are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  The Board must consider this 
opinion in the adjudication of the veteran's claim.           

Base on the above, while the veteran is service-connected for 
bilateral tinnitus, separate compensable ratings are not 
permitted as a matter of law.




ORDER

The claims of service connection for headaches, 
arteriosclerosis, bilateral hallux valgus, COPD, Paget's 
disease of the left hip, degenerative changes of the thoracic 
spine, residuals of a left ankle injury, amebic dysentery, 
tapeworm, residuals of gall bladder removal, peripheral 
vascular disease and/or Raynaud's syndrome of the upper 
extremities are denied. 

An effective date earlier than February 16, 1999, for the 
grant of service connection for tinnitus is denied.

Separate 10 percent evaluations for each ear for tinnitus is 
denied.


	                        
____________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



